It is my conclusion that the motion for a directed *Page 258 
verdict should have been granted. My first impression was that this case was controlled by the recent decision rendered in Wheeler v. Globe  Rutgers Fire Insurance Co.,125 S.C. 325; 118 S.E., 609. After a careful study of the facts here presented as applying to defendant's motion for directed verdict, I am convinced that an entirely different issue arose in this case than in the Wheeler Case. It is true that the Court decided in the Wheeler litigation that the contract was ambiguous as applied to the claim for loss there presented, therefore, for the determination of the jury. The issue was whether the automobile in question was in actual course of transportation at the time of the alleged loss, and, if so, was it covered by the terms of the policy introduced in evidence?
In the present case no issue of transportation arises. The ferry boat was moving smoothly and satisfactorily across the stream, when suddenly and without warning the car went forward over the end of the boat, broke the wooden apron, and sank into the river; the owner at the time sitting under the steering wheel. This is not a general accident policy. The causes for liability are specifically limited. The perils insured against are:
"(a) Fire arising from any cause whatsoever and lightning.
"(b) While being transported in any conveyance by land or water — stranding, sinking, collision, burning or derailment of such conveyance, including general average and salvage charges, for which the assured is legally liable."
There is no claim for loss by fire or lightning. The machine in question was admittedly being safely transported by water at the time of the alleged loss. The claim under such a policy must then be based on some named peril occurring to the vehicle of transportation. To carry this issue to the jury evidence should be presented by the plaintiff showing that, while being transported, there was a stranding, *Page 259 
sinking, collision, or burning of the ferry boat which caused the loss.
The testimony produced by the plaintiff is that trouble occurred with the car and not with the ferry boat; the plaintiff stating:
"Q. What do you mean? A. Some way or other the car got started; the car was in gear and got started. I tried to keep it from running off the flat, but it was right at the apron, and the apron broke, and the car went down, and I went down with it."
On cross-examination the plaintiff stated:
"Who started it? A. There was a darkey in that car with me, and the best way I can think about it, it was done like a flash, that darkey must have struck that starter or something started that engine — the car was in gear — and I tried to keep it from going in, but the apron went right down."
Without the moving of the car no accident or loss would have occurred. There was no attempt by the plaintiff to prove a stranding, sinking, collision, or burning of the conveyance. On the contrary, the plaintiff's testimony negatives the idea of loss from any of these causes or perils named in the policy.
In the Wheeler Case the Court states:
"As a general rule, contracts are to be construed by the Court; but where a contract is not clear, or is ambiguous and capable of one or more constructions, what the parties really intended, as a matter of fact, should be submitted to a jury."
Whether the car in the Wheeler Case was being transported by water was the issue presented there, and under the terms of the policy the jury was left to construe the clause in question in view of all the facts presented.
In this case no loss could or would have occurred, but from the admitted movement of the car caused by its own power and through some act of the two occupants of the *Page 260 
machine. The construction of the contract here then eliminates consideration of the transportation clause, and we have to consider the clause naming the perils insured against. Is this clause ambiguous when applied to the facts of the present case? From the testimony, there was no stranding, sinking, collision, or burning of the conveyance. The plaintiff admits that no event or happening to the ferry boat in the course of crossing the stream caused the loss. He proves that the movement of the car in which he was sitting was the sole and only cause.
No authority is cited by either counsel as bearing directly on the clause in question, and we have spent considerable effort in an endeavor to find such cases.
The Wheeler Case, supra, being applied to the transportation clause, we must find the conclusion here in a consideration of the last clause above quoted naming the perils, on which claim for loss might be based.
This clause contemplates a happening to the agency of transportation. If such occurred, the plaintiff must make proof thereof. We find no such evidence in the case. If the policy in question applied to a human being, limiting the loss to injury from specific happenings to the ferry boat, we would have a clear case of self-destruction. This is just what occurred to the car in question. From its own power it ran off the ferry into the stream and was destroyed.
We see no ambiguity in the clause under consideration, and the motion for a directed verdict should have been granted.
MR. JUSTICE MARION concurs.